IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 11, 2007
                               No. 07-60052
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ROY L WILSON, JR, also known as Pee Wee; ABE COSBY

                                           Defendants-Appellants


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 1:06-CR-27-10


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Roy L. Wilson, Jr., and Abe Cosby appeal their 41-month sentences
following a jury-trial conviction for conspiring to defraud the United States
through an automobile theft ring. They contend the district court wrongly found
enhancements under the Sentencing Guidelines which were not admitted by
them or found by the jury, in violation of United States v. Booker, 543 U.S. 220
(2005).    By rendering the Guidelines advisory, Booker eliminated Sixth



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60052

Amendment concerns that prohibited a sentencing judge’s finding all facts
relevant to sentencing. United States v. Mares, 402 F.3d 511, 519 (5th Cir.
2005).
      For two reasons, Wilson and Cosby also contend the district court erred in
determining over $400,000 worth of loss was attributable to them. First, they
assert the court erred by failing to make factual determinations regarding the
dates on which the vehicles were stolen or their vehicle identification numbers
were replaced. Because defendants did not object to the loss calculations on this
ground, we review only for plain error. United States v. Olano, 507 U.S. 725,
731-37 (1993); United States v. Krout, 66 F.3d 1420, 1434 (5th Cir. 1995). Wilson
and Cosby have failed to show these factual issues rise to the level of plain error.
See United States v. Vital, 68 F.3d 114, 119 (5th Cir. 1995).
      Second, defendants also assert the court erred in assessing the amount of
loss because there was insufficient evidence that all 19 vehicles attributed to
them in the presentence investigation report could be traced directly to them.
The district court’s loss finding was “plausible in light of the record as a whole”.
United States v. Shipley, 963 F.2d 56, 58 (5th Cir. 1992). Thus, the 14-level
enhancement was not clearly erroneous. See United States v. Anderson, 174
F.3d 515, 526 (5th Cir. 1999).
      AFFIRMED.